Citation Nr: 0108460	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating evaluation 
for bilateral hearing loss, right drum retracted and left 
perforated drum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit sought on appeal. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's hearing loss is productive of Level I 
hearing loss, bilaterally.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.85, 4.86, Part 4, Diagnostic Code 6100 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  On November 
13, 2000, the United States Court of Appeals for Veterans 
Claims  (Court) issued a miscellaneous order, In Re: Veterans 
Claims Assistance Act of 2000, Misc. No. 4-00 (Nov.13, 2000) 
(en banc) (VCAA), in which the Court noted that the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), "may affect the 
disposition of many appeals."   

In the Court's order, it stated that the VCAA, inter alia, 
created new VA duties including that, under certain 
circumstances, the Secretary "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim." VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)); see also Id. 
at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim" (to be 
codified at 38 U.S.C. § 5103(a))).  Therefore, VCAA may have 
potential applicability to development and adjudication of a 
claim for an increased rating evaluation such as in the 
instant case.  See Tellex v. Gober, No. 98-1886 (U.S. Vet. 
App. Nov. 30, 2000).

Following a careful review of the record, the Board notes 
that the VA has assisted the appellant to develop his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The record discloses that the 
appellant, in conjunction with his September 1998 claim, 
provided outpatient clinical reports documenting clinical 
treatment he received in 1998.  He did not report information 
regarding any further outpatient treatment he received for 
his bilateral ear disability.  

The record further discloses that the appellant was afforded 
VA examination in November 1998.  A hearing was not held in 
this matter; however, the appellant's contentions were 
presented in his notice of disagreement and substantive 
appeals, received in May 1999 and March 2000, respectively.  
Additionally, the appellant further reiterated his 
contentions on appeal in correspondence received in February 
2000.  No further viable areas of development were identified 
in this correspondence.  

Accordingly, the Board is satisfied that it has discharged 
its duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Therefore, 
the Board determines that no further assistance to the 
appellant is required to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified at 38 
U.S.C.§§ 5103, 5103A, 5107).  

Legal Analysis

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where there is question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition.  
38 C.F.R. 
§ 4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.86 and 4.87.  See 64 Fed.Reg. 
25202 (1999).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
under 38 U.S.C.A. § 5110(g), VA may award an increased rating 
based on a liberalizing regulatory amendment retroactive to, 
but no earlier than, the effective date of the amendment, 
unless Congress provides otherwise.  See VAOPGCPREC 3-2000 
(April 10, 2000).  In this case, the appellant was provided 
with the new regulations in a February 2000  Statement of the 
Case. 

Under the old criteria, the basis for evaluating defective 
hearing was the impairment of auditory acuity within the 
range of 1000 to 4000 Hertz, according to findings on 
audiology clinic examinations.  For VA purposes, impairment 
of auditory acuity contemplates the organic hearing loss for 
speech.  38 C.F.R. § 4.87 (2000).  The examinations permit a 
standardization of methods and uniform conditions, so that 
the performance of each person can be compared with that of a 
person having normal hearing acuity.  The audiometric 
findings will provide an accurate basis upon which to 
evaluate the veteran's entitlement to disability 
compensation, as provided by 38 C.F.R. § 4.85.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from level I to level XI.  Level I represents 
essentially normal auditory acuity with hearing loss 
increasing with each level to the profound deafness 
represented by level XI.  38 C.F.R. Part 4, §§ 4.85, 4.86, 
4.87, Diagnostic Codes 6100 to 6110 (2000).

Under the new regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations. The puretone threshold average is the sum of the 
puretone threshold at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.

Also for application is the newly enacted 38 C.F.R. § 4.86, 
for exceptional patterns of hearing impairment.  Thereunder, 
(a) when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  Tables VI-
VII are unchanged.  When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2000).  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 


Factual Background

Service medical records reflect that the appellant was 
initially seen in February 1944 for complaints relative to 
the right ear.  He was hospitalized in February 1944, and was 
treated for drainage associated with the ear.  He was again 
hospitalized in June 1944 for otitis media of the right ear.  
The medical reports indicated that the appellant was 
evaluated with mild Eustachian salpingitis (tubotympanic 
catarrh), noted to be manifested by transient pains, 
tinnitus, and a sensation of "fullness" in his ears.  
Hearing acuity was evaluated, at that time, as 15/15 
bilaterally.  The final diagnosis was otitis media, acute, 
suppurative, moderately severe, right ear, cause 
undetermined.

Separation examination report, dated in December 1945, noted 
clinical findings of right drum retracted, and a history of 
perforated left drum on examination.  Hearing acuity was 
evaluated as 12/15 for the right ear, and 15/15 for the left 
ear on whispered voice testing.  It was the examiner's 
assessment that the appellant's ear condition was incurred in 
the line of duty.

Service connection for an ear condition, characterized as 
right drum retracted, left perforated, was granted in a March 
1946 rating action.  A noncompensable rating evaluation was 
assigned for the service-connected disability.  This rating 
evaluation has remained in effect since that time.

The record discloses that the appellant was seen at a VA 
outpatient clinic in September 1998.  The medical report 
indicates that the appellant reported complaints of fullness 
in the left ear, without pain.  On physical examination, the 
examiner noted the right tympanic membrane was perforated.  
The left tympanic membrane was not visualized on examination, 
and was noted to be impacted.  The examiner noted that there 
was left ear cerumen impaction.  

The examination was negative for any external lesions or 
deformities.  The canals were clear.  There was no evidence 
of erythema, swelling, or discharge.  The tympanic membranes 
were clear, mobile, exhibited good light reflex, and 
demonstrated no perforations or scarring.  The report 
indicates that the appellant denied any history of tinnitus, 
earache, discharge, trauma, or hearing loss.  It was noted 
that the appellant would be scheduled for left ear 
irrigation.

The appellant underwent VA examination in November 1998.  At 
that time the appellant reported a history of treatment in 
service for perforation, including bleeding, of the right ear 
drum.  He denied hearing loss, and tinnitus.  The appellant 
also denied chronic sore throat, or nasal congestion 
symptoms.  It was noted that the appellant reported no 
further problems with his ears since the episode of treatment 
during service, to include episodes of infection or recurrent 
bleeding.  Physical examination showed both ear canals to be 
clear and unobstructed.  The auricles were normal.  The 
tympanic membranes were both evaluated as intact.  The 
examiner indicated that there was no perforation or scarring 
detected.  There was no evidence of mastoid tenderness.  The 
appellant was able to hear normal spoken voice.  

In the diagnostic assessment, the examiner noted that the 
appellant had a normal ear examination, and also noted the 
appellant's history of right drum perforation.

On audiological evaluation conducted in November 1998, the 
appellant reported that he was evaluated with perforation of 
the ear drum upon entry into service.  He maintained that 
this condition increased in severity during service as a 
result of acoustic trauma suffered during combat with enemy 
forces.  The appellant reported that he experienced continued 
symptoms involving the ears since that time.  

The examiner noted that the appellant acknowledged that he 
did not receive ongoing treatment for his bilateral ear 
condition following his release from service.  At the time of 
this examination, the appellant denied any difficulties with 
hearing acuity.  The appellant denied any otosurgery or 
otological symptoms.  Audiometric evaluation revealed pure 
tone thresholds, in decibels, recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
25
35
50
LEFT
25
10
40
       
40
55

The average pure tone threshold from 1000 to 4000 Hertz 
recorded for the right ear was 31 decibels, and was 36 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 92 
in the left ear.  

In the assessment, the audiologist indicated that pure tone 
threshold testing revealed a borderline mild hearing loss 
bilaterally, sloping to a moderate loss in the higher 
frequencies.  It was noted that air and bone conduction 
threshold gaps were consistent. The audiologist noted that 
the appellant demonstrated excellent word recognition ability 
in both ears.  Tympanometry revealed normal middle ear 
pressure and tympanic mobility in the right ear, and negative 
pressure with reduced mobility in the left ear.  Scarred 
eardrums were visualized in both ears, which was noted to be 
consistent with healed tympanic membrane perforations.    

The diagnostic impression was presbycusis, mild sensorineural 
hearing loss bilaterally.  It was noted that the appellant's 
pure tone thresholds recorded on audiogram did not fall 
outside of age-related norms.  An assessment of healed 
tympanic membrane perforations was also noted.  The examiner 
indicated that no treatment course was indicated. 


Analysis

The RO has assigned a zero percent evaluation for the 
appellant's bilateral hearing loss under Diagnostic Code 6100 
of the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 
4.

The Board has reviewed the revised regulations and old 
regulations in conjunction with the appellant's claim.  The 
Board finds that neither the new regulations nor the old 
regulations are more favorable to the appellant.

In this case, the reported findings on VA examination reveal 
that the appellant had an average pure tone air conduction 
threshold of 31 decibels in the right ear, and 36 decibels in 
the left ear.  Speech recognition ability was evaluated as 94 
percent in the right ear, and 92 percent in the left ear.  
The test summary indicated that the appellant demonstrated a 
bilateral sensorineural hearing loss.  Under VA schedular 
standards, the reported test results from VA examination 
reveal that the appellant's hearing acuity in both the right 
and left ears translates to level I hearing loss.  

To the extent that it is argued that this level of impairment 
should be afforded a compensable evaluation, the Board notes 
that the levels of compensation based upon the corresponding 
audiometric findings is established by regulation by which 
the Board is bound.  38 C.F.R. § 19.5 (2000).

In view of the foregoing, and the decision in Lendenmann that 
assignment of a disability rating for hearing loss is based 
on a mechanical application of the rating schedule to the 
audiological test results, with no room for subjective 
evaluation, the Board must find that the criteria for a 
compensable rating evaluation for the appellant's service-
connected bilateral hearing loss have not been met under 
either the old or revised rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  For the reasons discussed, 
the Board finds the evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 C.F.R. 
§ 4.3 (2000).


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

